internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b4 plr-127364-01 date date h this responds to your date request that we supplement our letter_ruling dated date plr-253457-96 the prior letter_ruling an earlier supplemental letter_ruling plr-116822-97 was issued on date capitalized terms not defined in this ruling have the meanings originally assigned them in the prior letter_ruling the prior letter_ruling addresses certain federal_income_tax consequences of certain distributions of stock of controlled corporations the distributions and related transactions the distributions were undertaken in part to establish an employee_stock_ownership_plan for the employees of controlled i the controlled i esop the prior letter_ruling contains a representation provided by distributing regarding the amount of controlled i common_stock that would be issued to the controlled i esop due to circumstances not anticipated at the time of the distributions it has been determined that the formula for determining the amount of controlled i common_stock to be issued to the controlled i esop should be modified consequently transaction step xx of the prior letter_ruling will be changed to read as follows xx as soon as possible after the controlled i distribution controlled i will establish solely for its business i employees an esop that satisfies the requirements of sec_401 and sec_4975 the controlled i esop if within five years of the transaction the controlled i esop has not acquired shares representing at least h percent of the total number of shares of controlled i common_stock outstanding immediately after the controlled i distribution controlled i will issue to the controlled i esop in exchange for a debt obligation sufficient controlled i common_stock to increase the amount of controlled i common_stock acquired by the controlled i esop to that level based on the information and representations submitted with the original and supplemental requests we reaffirm the rulings and caveats set forth in the prior letter_ruling this supplement is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplemental letter to the taxpayer’s federal_income_tax return as appropriate for the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
